UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

ALEJANDRO JIMINEZ,

                 Plaintiff,

        -v-                                                            No. 17 CV 2844-LTS

CREDIT ONE BANK, N.A., NCO
FINANCIAL SYSTEMS, INC., and
ALORICA, INC.,

                 Defendants.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Credit One Bank’s motion seeking an order

temporarily staying enforcement of the judgment in this case, which was entered in November

2019 and appealed in December 2019, and enjoining Plaintiff from pursuing collection activity

until Defendant is able to post a bond pursuant to Federal Rule of Civil Procedure 62.

Defendant, a nationally-chartered bank, has apparently only begun its efforts to secure an appeal

bond this week, and seeks a stay of judgment enforcement and collection activities through April

17, 2020. (See Docket Entry Nos.152-154.) Plaintiff is directed to file his written response to

Defendant’s motion by 2:00 p.m. today, April 9, 2020. Any reply must be filed by 4:00 p.m.

today, April 9, 2020. The matter is taken on submission.


        SO ORDERED.

Dated: New York, New York
       April 9, 2020

                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge


JIMINEZ - ORDERV2                                          VERSION APRIL 9, 2020                      1
